Hoar, J.
The plaintiff’s demand is for goods sold and delivered, of the price of more than fifty dollars. No note or memorandum in writing signed by the defendant or by his authority being proved, the alleged contract is not valid, under the statute of frauds, Gen. Sts. c. 105, § 5, unless there is proof that the purchaser has accepted and received some part of the goods sold, this being the only ground on which the plaintiff relies to take the case out of the statute.
On examining the evidence reported, we are unable to find that there were facts which would establish such an acceptance and receipt. The contract was oral. The defendant asked the plaintiff to go to Piermont and survey him out fifty thousand-feet of boards, saying that the vessel to take them would be there before the plaintiff. There was no agreement as to price, or for any credit, and therefore no obligation on the plaintiff to deliver them without payment. The plaintiff “ surveyed out ’’ the boards, by placing them on the cap-log of the wharf, and marking them with the defendant’s name. Whether this was a sufficient delivery is not the question. The defendant was not *301present, nor his vessel, nor any one on his behalf, so that there was no symbolical or even verbal acceptance; certainly no act or declaration of taking possession. The defendant did nothing whatever in affirmance of the original oral contract after it was made. Farther than this, the evidence showed that the contract contemplated the receipt of the boards upon the vessel. The plaintiff testified that the wharf at Piermont was not a place of deposit, but a railroad station from which goods left there must be immediately removed. He ordered his men to deliver the boards on the vessel when she should arrive, showing that a further act of delivery on his part was contemplated. The defendant objected to paying the bill on the ground that the vessel had not gone.
Without reviewing the numerous authorities on the subject, it is sufficient to say that the plaintiff has failed to cite a single cáse which supports the doctrine for which he contends; while the ruling of the court is fully sustained by the citations made by the defendant. That ruling is therefore sustained, and there must be Judgment on the verdict.